Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 23, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  161240                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  BETTY WILLIAMS,                                                                                     Richard H. Bernstein
           Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161240
                                                                   COA: 348910
                                                                   Saginaw CC: 18-036643-NO
  CITY OF SAGINAW,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 20, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 23, 2020
           p0916
                                                                              Clerk